United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION AGENCY,
Atlantic City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1592
Issued: February 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 5, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 14, 2006 merit decision concerning her entitlement to
schedule award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
a 27 percent impairment of her left arm, a 14 percent impairment of her right arm and a 6 percent
impairment of her right leg.
FACTUAL HISTORY
On September 16, 1998 appellant, then a 63-year-old computer specialist and systems
engineer, filed a traumatic injury claim alleging that she sustained injury on September 15, 1998
when she fell on a cement floor and cut her hand on a coffee cup. She stopped work on

September 15, 1998 and returned to work on September 28, 1998. The Office accepted that
appellant sustained right arm and right buttock contusions, laceration of the right index finger,
C5 radiculopathy and C4-5 and C5-6 disc bulges. The Office paid appropriate compensation for
periods of disability.
The February 10, 1999 magnetic resonance imaging scan showed C4-5 and C5-6 bulges
without evidence of cord compression. The June 5, 2000 nerve conduction studies showed
bilateral sensory median neuropathy across the wrists and bilateral C5-6 radiculopathy.
In a report dated December 20, 2001, Dr. Jeffrey D. Petersohn, an attending Boardcertified orthopedic surgeon, stated that appellant reported worsening of her right arm pain and
that her low back pain was most prominent in the right sacroiliac region. He diagnosed cervical
facet syndrome, probable right C5-6 degenerative osteophytes disease with foraminal stenosis
and right sacroiliac arthropathy. Dr. Petersohn indicated that examination showed that the C4-5
and C5-6 facets were moderately tender and noted that sensory and motor testing of both arms
was normal. Dr. Petersohn stated that the Neer test of the right shoulder was equivocal, but that
there was no tenderness of the glenohumeral joint on palpation. He indicated that, appellant had
hypoesthesia to pinprick in both L5 nerve distributions of the legs.
In a report dated February 12, 2002, Dr. David Weiss, an attending osteopath and Boardcertified orthopedic surgeon, provided findings on his examination of appellant. He indicated
that she complained of numbness and tingling in both hands, greater on the right, pain and
burning sensation in her right elbow, pain in both anterior thighs and pain and swelling in her
right knee. Dr. Weiss detailed appellant’s complaints that her symptoms made it difficult for her
to complete her activities of daily living. He noted that range of motion and strength testing of
all extremities showed normal results, but that she had abnormal grip strength testing of 20
kilograms of force strength in the right hand and 15 kilograms of force strength in the left hand.
Dr. Weiss indicated that sensory examination revealed a perceived sensory deficit over the C6
nerve distribution on the right and a perceived sensory deficit over the C5-6 nerve distribution on
the left. He noted that appellant exhibited tenderness over the medial midline of the right knee
and that his right leg displayed a one centimeter atrophy. Dr. Weiss diagnosed chronic posttraumatic cervical and lumbosacral sprains and strains, C4-5 and C5-6 bulging discs, cervical
radiculopathy, radial tunnel syndrome and post-traumatic patellofemoral arthralgia of the right
knee.
Dr. Weiss provided impairment calculations for the right arm, left arm and right leg. For
the right arm, he found that appellant had a 10 percent impairment under Tables 16-31 and 16-34
on page 509 of the (fifth edition 2001) American Medical Association, Guides to the Evaluation
of Permanent Impairment for grip strength deficit; a 6 percent impairment under Tables 15-15
and 15-17 on page 424 for sensory loss associated with the C6 nerve distribution; and a 3 percent
impairment under Figure 18-1 on page 574 for pain. Dr. Weiss concluded that she had an 18
percent impairment of his right arm by using the Combined Values Chart on pages 604 to 606 to
combine the 10 and 6 percent values to equal 15 percent and then adding the 3 percent value.
For the left arm, he found that appellant had a 20 percent impairment under Tables 16-31 and
16-34 for grip strength deficit; a 4 percent impairment under Tables 15-15 and 15-17 for sensory
loss associated with the C5 nerve distribution; a 6 percent impairment under Tables 15-15 and
15-17 for sensory loss associated with the C6 nerve distribution and a 3 percent impairment

2

under Figure 18-1 for pain. Dr. Weiss concluded that appellant had a 31 percent impairment of
her left arm by using the Combined Values Chart to combine the 20, 4 and 6 percent values to
equal 28 percent and then adding the 3 percent value. For the right leg, he found that she had an
eight percent impairment under Table 17-6 on page 530 for her one centimeter leg atrophy and a
three percent impairment under Figure 18-1 for pain. Dr. Weiss indicated that appellant reached
maximum medical improvement on February 12, 2002.
By decision dated June 18, 2002, the Office granted appellant a schedule award for a six
percent impairment of his right leg. The award was calculated using the 66 2/3 percentage of
pay rate.
By decision dated July 28, 2003, the Office set aside its June 18, 2002 decision on the
grounds that it had not adequately identified the basis for the granting of the award.
In a report dated November 25, 2003, an Office medical adviser stated that he felt that
Dr. Weiss’ calculations for sensory loss associated with the C5 and C6 nerve distributions were
too generous. He indicated that appellant’s one centimeter atrophy of the right leg entitled her to
a three percent impairment rating rather than an eight percent impairment rating. The Office
medical adviser indicated that adding the three percent rating for atrophy to the three percent
rating for pain calculated under Figure 18-1 meant that appellant had a six percent impairment of
her right leg.
By decision dated December 3, 2003, the Office granted appellant a schedule award for a
six percent impairment of her right leg. The award was calculated using the 66 2/3 percentage of
pay rate.
By decision dated June 22, 2004, the Office hearing representative remanded the case to
the Office for evaluation of the impairment of appellant’s right and left arms to be followed by
an appropriate decision.
In a report dated December 6, 2004, the Office medical adviser calculated impairment
ratings for appellant’s right and left arms. For the right arm, he found that she had a 10 percent
impairment under Tables 16-31 and 16-34 for grip strength deficit and a 4 percent impairment
under Tables 15-15 and 15-17 for sensory loss associated with the C6 nerve distribution.1 The
Office medical adviser concluded that appellant had a 14 percent impairment of her right arm by
adding the 10 and 4 percent values. For the left arm, he found that she had a 20 percent
impairment under Tables 16-31 and 16-34 for grip strength deficit; a 3 percent impairment under
Tables 15-15 and 15-17 for sensory loss associated with the C5 nerve distribution; and a

1

For the right C6 nerve distribution, the Office medical adviser used a 50 percent grade under Table 15-5 rather
than the 75 percent grade used by Dr. Weiss. He indicated that appellant was not entitled to the three percent
impairment rating for pain because that deficit was included in the rating for sensory loss.

3

4 percent impairment under Tables 15-15 and 15-17 for sensory loss associated with the C6
nerve distribution.2 The Office medical adviser concluded that appellant had a 27 percent
impairment of her left arm by adding the 20, 3 and 4 percent values.
By decision dated February 10, 2005, the Office granted appellant a schedule award for a
27 percent impairment of her left arm and a 14 percent impairment of her right arm. The award
was calculated using the 66 2/3 percentage of pay rate.3
Appellant requested a hearing before an Office hearing representative. At the hearing
held on November 30, 2005, she claimed that there was a conflict in the medical evidence
regarding the extent of her impairment. She also argued that her daughter was a dependent and,
therefore, her schedule award should have been calculated at the 75 percentage of pay rate rather
than the 66 2/3 percentage of pay rate. The Office hearing representative stated that it appeared
that appellant’s daughter was at least 18 years old at the time of the September 15, 1998 injury
and that there was no evidence she was a student or incapable of self-support due to physical or
mental disability within the meaning of section 8110 of the Federal Employees’ Compensation
Act.
By decision dated and finalized February 14, 2006, the Office hearing representative
affirmed the Office’s February 10, 2005 decision with respect to appellant’s schedule award
entitlement. The Office hearing representative further found that appellant had not shown that
she had a dependent within the meaning of section 8110 of the Act and, therefore, was only
entitled to the 66 2/3 percentage of pay rate.
LEGAL PRECEDENT
The schedule award provision of the Act4 and its implementing regulation5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.6

2

For the left C5 nerve distribution, the Office medical adviser used a 60 percent grade under Table 15-5 rather
than the 80 percent grade used by Dr. Weiss. For the left C6 nerve distribution, he used a 50 percent grade under
Table 15-5 rather than the 80 percent grade used by Dr. Weiss. The Office medical adviser again indicated that
appellant was not entitled to the three percent impairment rating for pain because that deficit was included in the
rating for sensory loss.
3

The award was offset by the remainder from a third party damage claim.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

Id.

4

Under section 8110 of the Act a claimant is entitled to augmented schedule award
compensation at 3/4 of her weekly pay if she has one or more dependents.7 A child is entitled to
be considered a dependent if he or she is under 18 years of age, is over 18 but is incapable of
self-support because of a physical or mental disability, or is an unmarried student under 23 years
of age who has not completed 4 years of education beyond the high school level and is currently
pursuing a full-time course of study at a qualifying college or university.8
Proceedings under the Act are not adversary in nature, nor is the Office a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.9 Accordingly, once the Office undertakes to develop the medical evidence further, it has
the responsibility to do so in the proper manner.10
ANALYSIS
The Office accepted that appellant sustained right arm and right buttock contusions,
laceration of the right index finger, C5 radiculopathy and C4-5 and C5-6 disc bulges. Appellant
received schedule awards for a 27 percent impairment of her left arm, a 14 percent impairment of
her right arm and a 6 percent impairment of her right leg.
The Office medical adviser calculated that appellant had a 27 percent impairment of her
left arm, a 14 percent impairment of her right arm and a 6 percent impairment of her right leg.
The Office awarded her a schedule award based on the impairment rating of the Office medical
adviser, but the Board finds that this rating is of diminished probative value because it was not
derived in accordance with the relevant standards of the A.M.A., Guides.11
The Office medical adviser determined that appellant was entitled to a 10 percent
impairment rating under Tables 16-31 and 16-34 of the A.M.A., Guides for right grip strength
deficit and a 20 percent impairment rating for left grip strength deficit.12 The A.M.A., Guides
provides that a strength evaluation under these tables should only be included in the calculation
of an upper extremity impairment if such a deficit has not been considered adequately by other

7

5 U.S.C. § 8110.

8

5 U.S.C. § 8101(17).

9

Russell F. Polhemus, 32 ECAB 1066 (1981).

10

See Robert F. Hart, 36 ECAB 186 (1984).

11

See James Kennedy, Jr., 40 ECAB 620, 626 (1989) (finding that an opinion which is not based upon the
standards adopted by the Office and approved by the Board as appropriate for evaluating schedule losses is of little
probative value in determining the extent of a claimant’s impairment).
12

See A.M.A., Guides 509, Tables 16-31 and 16-34.

5

impairment rating methods.13 The Office medical adviser provided no explanation of why the
identified strength impairment in this case could not be adequately considered by the other
impairment rating methods for the upper extremity. Therefore, he has not properly assessed
appellant’s strength deficits under the standards of the A.M.A., Guides.
The Office medical adviser determined that appellant had a four percent impairment of
her right arm under Tables 15-15 and 15-17 for sensory loss associated with the C6 nerve
distribution, a three percent impairment of her left arm for sensory loss associated with the C5
nerve distribution and a four percent impairment of her left arm for sensory loss associated with
the C6 nerve distribution. He also found that appellant was entitled to a three percent
impairment rating for right leg pain calculated under Figure 18-1 of Chapter 18.14 However, this
was an error as Chapter 18 should not be used to rate pain-related impairments for any condition
that can be adequately rated on the basis of the body and organ impairment systems given in
other chapters of the A.M.A., Guides.15 The Office medical adviser did not explain why
appellant’s pain could not be adequately rated through other rating methods for pain. He also
indicated that her one centimeter atrophy of the right leg entitled her to a three percent
impairment rating,16 but Table 17-2 provides that an impairment rating for a limb atrophy may
not be combined with a rating for pain.17
For these reasons, it was not appropriate to base the granting of appellant’s schedule
award on the opinion of the Office medical adviser.
The record also contains a February 12, 2002 report in which Dr. Weiss, an attending
osteopath and Board-certified orthopedic surgeon, calculated that appellant had a 31 percent
impairment of her left arm, an 18 percent impairment of her right arm and an 8 percent
impairment of her right leg. However, his impairment rating is of diminished probative value
because it was not derived in accordance with the relevant standards of the A.M.A., Guides.
13

The A.M.A., Guides provides that an example of an impairment that would not be adequately considered by
other rating methods would be loss of strength caused by a severe muscle tear that healed leaving “a palpable muscle
defect.” If the rating physician determines that loss of strength should be rated separately in an extremity that
presents other impairments, “the impairment due to loss of strength could be combined with the other impairments,
only if based on unrelated etiologic or pathomechanical causes. Otherwise, the impairment ratings based on
objective anatomic findings take precedence.” (Emphasis in the original.) The A.M.A., Guides further provides that
decreased strength cannot be rated in the presence of decreased motion, painful conditions, deformities or absence of
parts that prevent effective application of maximum force. A.M.A., Guides 508, section 16.8a. See also FECA
Bulletin No. 01-05 (issued January 29, 2001) regarding the limited use of grip strength to measure weakness.
14

A.M.A., Guides 574, Figure 18-1.

15

See FECA Bulletin No. 01-05; Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700 Exhibit 4 (June 2003). See also Philip A. Norulak, 55 ECAB 690 (2004) (a separate pain calculation
under Chapter 18 is not to be used in combination with other methods to measure impairment due to sensory pain as
outlined in Chapters 13, 16 and 17 of the fifth edition of the A.M.A., Guides).
16

See A.M.A., Guides 424, Table 17-6.

17

Id. at 526, Table 17-2. Section 17.2d further provides that an atrophy rating should not be combined with any
of the other three ratings of diminished muscle function -- gait derangement, muscle weakness and peripheral nerve
injury. Id. at 530.

6

Dr. Weiss found that appellant was entitled to a 10 percent impairment rating under
Tables 16-31 and 16-34 of the A.M.A., Guides for right grip strength deficit and a 20 percent
impairment rating for left grip strength deficit. He also provided no explanation of why the
identified strength impairment could not be adequately considered by the other impairment rating
methods. Dr. Weiss found that appellant had right and left arm impairment under Tables 15-15
and 15-17 for sensory loss associated with the C5 and C6 nerve distributions and also awarded
an additional three percent pain rating under Chapter 18 for her left arm, right arm and right leg.
He did not provide any justification for his award of pain ratings under Chapter 18. Dr. Weiss
listed an impairment rating for appellant’s right leg atrophy, but such a rating could not be added
to a rating for pain.18
As noted above, once the Office undertakes to develop the medical evidence further, it
has the responsibility to do so in the proper manner.19 Appellant’s impairment has not been
adequately evaluated in accordance with the relevant standards of the A.M.A., Guides.20
Consequently, the case must be remanded to the Office for further development of this matter.
After such further development as the Office deems necessary, the Office should issue an
appropriate decision regarding appellant’s claim.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
met her burden of proof to establish that she has more than a 27 percent impairment of her left
arm, a 14 percent impairment of her right arm and a 6 percent impairment of her right leg.

18

See A.M.A., Guides 530, Table 17-6. Moreover, Dr. Weiss appears to have given appellant a rating for a two
centimeter atrophy rather than a one-centimeter atrophy. Appellant claimed that there was a conflict in the medical
evidence regarding the extent of her impairment between the Office medical adviser and Dr. Weiss. Section 8123(a)
of the Act provides in pertinent part: “If there is disagreement between the physician making the examination for
the United States and the physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.” 5 U.S.C. § 8123(a). When there are opposing reports of virtually equal weight and rationale, the case
must be referred to an impartial medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in
the medical evidence. William C. Bush, 40 ECAB 1064, 1975 (1989). Given the diminished probative value of the
reports of the Office medical adviser and Dr. Weiss regarding appellant’s impairment, there is no conflict in the
medical evidence on this matter.
19

See supra notes 9 and 10 and accompanying text.

20

The Board notes that the Office hearing representative properly found that appellant had not shown that she had
a dependent within the meaning of section 8110 of the Act and, therefore, she would only be entitled to the 66 2/3
percentage of pay rate. It appears from the record that her daughter was at least 18 years old at the time of the
September 15, 1998 injury and there is no evidence that she was a student or incapable of self-support due to a
physical or mental disability within the meaning of the Act. See supra notes 7 and 8 and accompanying text.

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
February 14, 2006 decision is set aside and the case remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: February 6, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

